ELLISON, J.
The plaintiff, a salesman who went from place to place, recovered a judgment against defendant for personal injuries which he charges were re*432ceived by him in consequence of the negligence of defendant’s servants.
Defendant insists that from the facts as developed by the testimony given by plaintiff in his own behalf, the trial court should have directed a verdict against him; and in this we believe the defendant is right. It appears that plaintiff was a passenger on a passenger train and that his destination was Carrollton, Missouri. That when he arrived there, at about midday, he was asleep and thus failed to get off. That after the train begun to move out from the station, he was awakened by hearing the brakeman call out the name of the next station and that he immediately informed the brakeman that he wished to get off; whereupon the brakeman signaled for the train to stop, and, taking plaintiff’s grip, requested him to follow. That he walked behind the brakeman to the platform of the car by which time the train had come to a stop. After the train had stopped, plaintiff, having a full and plain view of the ground, got off; but in doing so he stepped on a piece of coal or cinder which caused Ms foot to turn and him to fall, hurting his side and back. "Where there was any fault or negligence on defendant’s part we can not see. The whole affair came about by plaintiff’s negligence in going to sleep at noontime and permitting himself to be carried by his station and then requesting that the train be stopped that he might get off. The train was stopped for his accomodation and then, at a place where it was perfectly safe to alight, he, by the merest accident, or else by his own carelessness, stepped on a cinder and fell. The plaintiff seeks a recovery on a state of facts which might not have cast blame upon a small child, or some person too infirm, or so circumstanced as to be unable to take care of himself. But certainly he, a full grown man, in vigorous health and strength, who constantly traveled over railroads, can not claim the exceptional privilege sometimes accorded such persons. In general support of what we have said, see Atkinson v. *433Railroad, 90 Mo. App. 489; Deming v. Railroad, 80 Mo. App. 152; and Yarnell v. Railroad, 113 Mo. 570.
The judgment should have been for defendant and it is accordingly reversed.
All concur.